Title: William Cranch to John Quincy Adams, 1 October 1789
From: Cranch, William
To: Adams, John Quincy


        
          Boston Oct. 1. 1789. thursday.
          My Good friend—
        
        Altho I have written you before, I know you have no objection to recieving another letter before you answer my last— My greatest motive for writing now is to know the truth of a Report which has been industriously spread here within this week past, “that there is so great a Coolness between the P——t & V-P——t that they do not speak to each other.” I know that there are some people, (I hope but few) who wish to cherish a jealously in the minds of the good people of Massachusetts, towards the Vice President— I have some reason to think that Dr. Demigog is one— And I doubt a little whether your father’s quondam pupil, (with a flat nose) may not be another. He seems to be crazy after the phantom popularity. The aforesaid Dr. and he are very intimate, of late— It is said too that the Vice President’s influence is much diminished. And as a proof, it is said that judge Tudor has lost the Office of Attorney to this district in the federal Court— All these things are said by a certain set of people in this town, with a view to detract from the Character of a man who has done more for his Country than any other man, now in it— I have attended but very little to politics lately—but this has caught my Ear as I passed— I know not but that the distinction of Southern & Northern may have an Influence even upon the greatest Man, But I cannot believe it. The people of the new England States are crazy. They are divided among themselves. They can not see their own Interest—blind as Beetles—
        I was at Exhibition Tuesday last— Your Brother was well— Dr Tufts was in town to day—[. . .] [. . .]erting—
        
        I wish you would give the [enclosed?] letter, to Charles— He will be so kind as to deliver it— [. . .] you have recd your Coat— Our friends at Braintree were well this Morning—
        Your sincere friend
        Wm. Cranch
      